        Case 1:19-mc-00540-GBD-GWG Document 14 Filed 12/18/19 Page 2 of 2

GIBBONS       P.C.

 December 18, 2019
 Page 2


         3.      Citigroup seeks this second request for an extension of the briefing schedule
 because undersigned counsel's primary in-house contact at Citigroup concerning this matter is
 attending to a serious illness of an immediate family member.

         4.          Plaintiff consents to this request for a second extension of the briefing schedule.

         5.          The parties reserve all rights and defenses in this miscellaneous action.

         Accordingly, Citigroup respectfully requests that the Court approve the following
 briefing schedule on Plaintiffs Motion to Compel:

        (a)    Citigroup shall file its response to Plaintiffs Motion to Compel on or before
    uary 8, 2020; and

         (b)         Plaintiff may file its reply, if any, on or before January 27, 2020.

         Please have a member of your staff contact the undersigned should the Court have any




                                                            Daniel S. Weinberger


  cc:         All counsel ofrecord (via ECF)
                                                                                     ''.




                                                                                       2770292.1 I I 1467-100187
